Title: Baron Schulenburg to the American Commissioners, 15 March 1777
From: Schulenburg, Friedrich Wilhelm, baron von der
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
Berlin Le 15e. Mars 1777
J’ai recu la lettre que vous m’avez faite l’Honneur de m’addresser le 14 passè et Je n’ai pas manquè d’informer Le Roi de L’empressment que temoignent les Colonies Angloises de L’Amerique septentrionale, a ètablir avec nous un commerce Libre et reciproque.
Sa Majestè m’a paru recevoir avec plaisir les Assurances des dispositions favorables où les Colonies sont a cet egard et Je ne doute point que, toujours attentive a ètendre ce Commerce et a augmenter le bonheur de ses peuples elle ne seroit bien aisè, qu’une pareille Liaison peut avoir Lieu. Cependant Messrs. comme vous ètes entierement au fait des affaires Vous sentirès mieux que moi toutes les entraves qui generoient ce Commerce dans les Circonstances prèsentes. Le Roi par la situation de ses Etats n’ayant point de Flotte en mer pour faire respecter son Pavillon, nos Vaisseaux qui voudroient essayer de parvenir jusques a Vous s’exposeroient a une perte certaine, et quand meme on voudroit se servir d’un pavillon ètranger il pericliteroit tousjours par les Flottes d’Observations Britaniques.
Je ne Connois point de Port en Amerique ou nos vaisseaux pourroient dècharger, et St. Eustache meme n’offre point d’asile assurè, puisque dans ces environs il ne [n’y] a pas moins de 90 vaisseaux Anglois qui ne Laisseroient jamais passer nos Marchandises, ni celles qu’on voudroit prendre en retour.

Il seroit donc a mon avis, bien plus naturel que les Colonies qui ont le plus grand intèret de trouver un debouchè a leurs produits superflûs et a les Changer contre les Manufactures qui leur manquent, connoissant d’ailleur par experience tous les dangers et les moiens de les prevenir, après avoir reussi a faire entrer leurs vaissaux dans les ports de France essaiassent de se frayer un chemin jusqu’a nous; de nous porter les produits dont nous avons besoin et prendre en exchange celles des nos manufactures qui pourront leur convenir, ou bien de trouver quelque autre port de L’Europe ou ce Commerce d’èchange puisse se faire Librement.
Ce me paroit a present la seule voie de mettre en train une Liaison de Commerce entre les deux Nations: mais si vous pouvès Messieurs me fournir d’autres eclaircissements et des moiens de surmonter les difficultes mentionnèes, Je les recevrai avec plaisir, et J’en ferai L’usage le plus convenable au vue des vos Commettants et a celles du Roi mon Maitre. J’ai L’Honneur d’etre avec un consideration tres distinguèe Messieurs Votre tres humble Serviteur
Le Baron DE Schulenburg.
A Messieurs Messrs. Franklin & Deane a ParisCopy
